DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,699,270 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following references are the closest prior art references:
Le Saint et al., US Patent. Application Publication No. 20180026973 (paragraphs 0031-0047);
Kulshreshtha, US Patent. Application Publication No. 20170061433 (paragraphs 0006, 0025, 0038);
Mattsson et al., US Patent. Application Publication No. 20130212007 (abstract);
Palanisamy, US Patent. Application Publication No. 20150312038 (paragraphs 0022, 0089);
Laxminarayanan et al., US Patent. Application Publication No. 20150046338 (abstract);
Mozido Corfire-Korea Ltd, KR No. 101623636 (abstract only).

Re claims 21-40: The prior art references generally teach the use of tokens representing an account identifier as used in transactions. The cited prior art references individually or in combination fail to teach a method (and corresponding server system) comprising: managing a first token vault storing a first set of data associated with a token representing an account identifier associated with a user account, wherein the first token vault is synchronized with a second token vault storing a second set of data associated with the token; receiving an authorization request message associated with a transaction from the transaction processing computer, the authorization request message including the token and at least a portion of the second set of data associated with the token including at least the account identifier; retrieving additional data associated with the token from the first token vault; determining to approve or decline the transaction based on a combination of the additional data retrieved from the first token vault and the portion of the second set of data retrieved from the second token vault; transmitting an authorization response message authorizing or declining the transaction.

For these reasons, the claims are allowable over prior art.



The claims are deemed to be statutory for the following reasons:
The claimed invention is directed to an abstract idea of using transaction tokens including an identifier for authorizing or declining a transaction. The claimed invention includes additional limitations that allows for storage of token data at multiple locations that are synchronized with one another, and managed by different entities to provide redundancy (Specification: 0006-0007). These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application, and therefore, amounts to significantly more than an abstract idea itself. Therefore, the claim recites patent eligible subject matter.
  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691